Exhibit 10.13


Form of Phantom Unit Award Agreement
(Employees and Service Providers)


This Phantom Unit Award Agreement (this “Agreement”) is made and entered into as
of [●] (the “Date of Grant”) by and between GP Natural Resource Partners LLC, a
Delaware limited liability company (“GP LLC”), and [●] (“you” or “Service
Provider”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Natural Resource Partners L.P. 2017 Long Term
Incentive Plan (the “Plan”).
WHEREAS, Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), acting through the Board of Directors of GP LLC (the “Board”),
the general partner of NRP (GP) LP, a Delaware limited partnership, the general
partner of the Partnership (the “General Partner”), GP LLC has adopted the Plan
under which GP LLC is authorized to grant Phantom Units to certain Service
Providers of the Partnership;
    WHEREAS, the Partnership, in order to induce you to enter into and to
continue to dedicate service to the Partnership and to materially contribute to
the success of the Partnership, agrees to grant you the Phantom Unit Award;
    WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein; and
    WHEREAS, you desire to accept the Phantom Unit Award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Partnership hereby
grants you effective as of the Date of Grant, as a matter of separate inducement
but not in lieu of any salary or other compensation for your services to the
Partnership, an Award consisting of [●] Phantom Units (the “Phantom Unit Award”)
in accordance with the terms and conditions set forth in this Agreement and the
Plan, whereby each Phantom Unit represents the right to receive one Unit on the
date the Forfeiture Restrictions expire with respect to such Phantom Unit.
2.Phantom Unit Account. The Partnership shall establish and maintain a
bookkeeping account on its records for you (a “Phantom Unit Account”) and shall
record in such Phantom Unit Account: (a) the number of Phantom Units granted to
you, (b) the amount deliverable to you at settlement on account of Phantom Units
that have vested and (c) the amount of any distribution equivalent rights
credited to you in accordance with Section 5 hereof. You shall not have any
interest in any fund or specific assets of the Partnership by reason of this
Award or the Phantom Unit Account established for you.
3.Rights of Service Provider. No Units shall be issued to you at the time the
grant is made, and you shall not be, nor have any of the rights and privileges
of, a unitholder or limited partner of the Partnership with respect to any
Phantom Units recorded in the Phantom Unit Account. You shall have no voting
rights with respect to the Phantom Units.


1



--------------------------------------------------------------------------------




4.Vesting of Phantom Units. The Phantom Units are restricted in that they may be
forfeited by the Service Provider and in that they may not, except as otherwise
provided in the Plan, be transferred or otherwise disposed of by the Service
Provider. Subject to the terms and conditions of this Agreement, the
restrictions with respect to the Phantom Unit Award (including any associated
DERs) will expire and such Phantom Units will become vested and nonforfeitable
as set forth on Schedule I hereto; provided, however, that the restrictions will
expire on such date(s) only if your service relationship with GP LLC, the
General Partner, the Partnership, or any of the Partnership’s subsidiaries
(collectively, the “Partnership Group”) continues from the Date of Grant through
the applicable vesting date.
5.Distribution Equivalent Rights. The Partnership hereby grants to you rights to
dividend equivalents with respect to the Phantom Units granted pursuant to this
Agreement (“DERs”). The DERs awarded to you under this Section 5 shall entitle
you to the payment, with respect to each Unit that is subject to a Phantom Unit
granted pursuant to this Agreement that has not been cancelled or forfeited, of
an amount in cash equal to the amount of any cash dividend or Unit distribution
paid by the GP LLC with respect to one Unit while such Phantom Unit remains
outstanding. Such amount shall be subject to the same vesting schedule as the
Phantom Unit to which it relates and shall be paid to you in cash on the date
that the Phantom Unit to which it relates is settled in accordance with Section
8 hereof. No interest shall be payable or otherwise owed with respect to such
DERs for the period of time beginning on the date a distribution is paid to the
Partnership’s unitholders and ending on the date the DERs are paid to you
pursuant to this Agreement. Any DERs which relate to a Phantom Unit that do not
become vested shall be forfeited at the same time the related Phantom Unit is
forfeited.
6.Terminations of Services. Except as otherwise provided in Sections 6(a), (b),
(c), and (d) below, if your service relationship with the Partnership Group is
terminated for any reason, then the portion of the Phantom Unit Award (and any
associated DERs) for which the Forfeiture Restrictions have not lapsed as of the
date of termination shall become null and void and such Phantom Units shall be
forfeited. The portion of the Phantom Unit Award for which the Forfeiture
Restrictions have lapsed as of the date of such termination shall not be
forfeited.
a.    Death or Disability. If your service relationship with the Partnership
Group is terminated due to your death or Disability, then the Forfeiture
Restrictions on the Phantom Unit Award shall immediately lapse, and the Phantom
Unit Award will be fully vested as of such termination. For purposes of this
Phantom Unit Award, “Disability” shall have the meaning given such term in any
employment agreement between you and the Partnership or its Affiliates.
Provided, however, that if there is no existing employment agreement between you
and the Partnership or its Affiliates, the term “Disability” shall mean that you
are unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
b.    Change of Control. In the event of a Change of Control, the Forfeiture
Restrictions on the Phantom Unit Award shall immediately lapse, and the Phantom
Unit Award will be fully vested as of the date of such Change of Control.


2



--------------------------------------------------------------------------------




c.    Termination of Service Provider Without Cause. If your service
relationship with the Partnership Group is terminated by the Partnership or any
of its Affiliates for any reason other than for Cause, then the Forfeiture
Restrictions on the Phantom Unit Award shall immediately lapse, and the Phantom
Unit Award will be fully vested as of such termination. “Cause” means one or
more of the following events: (i) a Service Provider’s continued failure, after
written notice is given and a reasonable opportunity to cure has been granted,
to comply with the reasonable written directives of the Partnership or any of
its Affiliates, (ii) a Service Provider’s failure to comply in any material
respect with the written terms of employment with the Partnership or any of its
Affiliates, (iii) a Service Provider’s willful misconduct resulting in material
and demonstrable damage to the Partnership or any of its Affiliates, including,
without limitation, theft, embezzlement or material misrepresentations or
concealments on any written reports submitted to such the Partnership or any of
its Affiliates, (iv) Service Provider’s conviction of, or plea of nolo
contendere to, any felony or to any crime or offense involving acts of theft,
fraud, embezzlement or similar conduct or (v) Service Provider’s material breach
of written policies of the Partnership or any of its Affiliates concerning
employee discrimination or harassment, after written notice is given and a
reasonable opportunity to cure been granted, if such breach is capable of being
cured without penalty or damages to the Partnership or any of its Affiliates.
d.    Termination by Service Provider for Good Reason. If your service
relationship with the Partnership Group is terminated due to Good Reason, then
the Forfeiture Restrictions on the Phantom Unit Award shall immediately lapse,
and the Phantom Unit Award will be fully vested as of such termination. “Good
Reason” means the occurrence, without the Service Provider’s express written
consent of (i) a reduction in Service Provider’s then current annual base salary
of 10% or more; or (ii) a material diminution in Service Provider’s authority,
duties or responsibilities (other than a mere change in the person or persons to
whom Service Provider reports); provided, however, that Service Provider must
give written notice to the Partnership Group of the existence of such a
condition described in (i) or (ii) above within ninety (90) days of the initial
existence of the condition, and the Partnership Group shall have thirty (30)
days from the date when such notice is provided to cure the condition (if such
condition can be cured) without being required to accelerate vesting for
unvested awards due to termination of employment. To the extent that notice is
provided in accordance with the foregoing sentence and the condition is not
cured within the 30-day period, then Service Provider must actually terminate
such Service Provider’s relationship with the Partnership Group within six (6)
months of the initial occurrence of any of the conditions above for such
termination to qualify as Good Reason.
7.Leave of Absence. With respect to the Phantom Unit Award, the Partnership may,
in its sole discretion, determine that if you are on a leave of absence for any
reason, you will be considered to still be a Service Provider to the Partnership
Group; provided, that rights to the Phantom Unit Award during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
8.Settlement Date; Manner of Settlement. Promptly following the expiration of
the Forfeiture Restrictions and upon receipt by the Partnership of any tax
withholding as may be required pursuant to Section 9, but in no event later than
the first March 15 following the date the Forfeiture Restrictions expire with
respect to a Phantom Unit, the Partnership shall deliver to you the number


3



--------------------------------------------------------------------------------




of Units equal to the number of Phantom Units granted to you hereunder as to
which the Forfeiture Restrictions have lapsed. In addition, the Partnership
shall deliver to you an amount of cash equal to the DERs that relate to the
Phantom Units as to which the Forfeiture Restrictions have lapsed. The amounts
deliverable pursuant to this Section 8 shall not bear any interest owing to the
passage of time.
9.Payment of Taxes. The Partnership may require you to pay to the Partnership
(or a Partnership Affiliate if you are a Service Provider to a Partnership
Affiliate) an amount the Partnership deems necessary to satisfy its (or its
Affiliate’s) current or future obligation to withhold federal, state or local
income or other taxes that you incur as a result of the Phantom Unit Award. With
respect to any required tax withholding, the Partnership (or its Affiliate) may
withhold from the amount deliverable to you under this Agreement the amount
necessary or appropriate to satisfy the Partnership’s (or its Affiliate’s)
obligation to withhold taxes.
10.Clawback. Notwithstanding any provisions in the Plan or this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
shall be subject to any clawback policy adopted by GP LLC, including any such
policy adopted to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and rules promulgated thereunder by the Securities and
Exchange Commission, and including any such clawback policies adopted with
retroactive effect.
11.Right of the Partnership and its Affiliates to Terminate Services. Nothing in
this Agreement confers upon you the right to continue as a Service Provider to
the Partnership Group, or interfere in any way with the rights of any member of
the Partnership Group to terminate your service relationship at any time.
12.Furnish Information. You agree to furnish to the Partnership all information
requested by the Partnership to enable it to comply with any reporting or other
requirements imposed upon the Partnership by or under any applicable statute or
regulation.
13.No Liability for Good Faith Determinations. The Partnership and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Phantom Unit Award.
14.Executions of Receipts and Releases. Any payment of cash or other property to
you, or to your legal representative, heir, legatee or distributee in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Partnership may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
15.No Guarantee of Interests. The Board and the Partnership do not guarantee the
Phantom Units from loss or depreciation.
16.Partnership Records. Records of the Partnership or its Affiliates regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-


4



--------------------------------------------------------------------------------




employment, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Partnership to be incorrect.
17.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the Person to whom it
is properly addressed or if earlier, the date it is sent via certified United
States mail or reputable overnight delivery service (charges prepaid).
18.Waiver of Notice. Any Person entitled to notice hereunder may waive such
notice in writing.
19.Successors. The Partnership may assign any of its rights under this Agreement
without your consent. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of GP LLC, the General Partner and the
Partnership. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement and the Forfeiture Restrictions shall be binding upon and
enforceable against you and your beneficiaries, executors, administrators and
the person(s) to whom the Phantom Unit Award may be transferred by will or the
laws of descent or distribution.
20.Tax Consultation. Service Provider acknowledges and agrees that (a) Service
Provider is not relying upon any determination by GP LLC, the General Partner,
the Partnership, any of their respective Affiliates, or any of their respective
employees, directors, officers, attorneys, or agents (collectively, the
“Partnership Parties”) of the Fair Market Value of the Units on the Date of
Grant, (b) Service Provider is not relying upon any written or oral statement or
representation of the Partnership Parties regarding the tax effects associated
with your execution of the Agreement and his or her receipt, holding and vesting
of the Phantom Unit Award, and (c) in deciding to enter into this Agreement,
Service Provider is relying on his or her own judgment and the judgment of the
professionals of Service Provider’s choice with whom he or she has consulted.
Service Provider hereby releases, acquits and forever discharges the Partnership
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with Service Provider’s execution of the
Agreement and his or her receipt, holding and exercise of the Phantom Unit
Award.
21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
22.Partnership or Committee Action. Any action required of GP LLC, the
Partnership or the General Partner shall be by resolution of the Board or
Committee or by a Person or entity authorized to act by resolution of the Board
or Committee.
23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


5



--------------------------------------------------------------------------------




24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware state law is preempted by federal law.
25.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Service Provider hereby consents to
receive documents from the Partnership, GP LLC, the General Partner, and any
plan administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations and guidance issued by the Securities and
Exchange Commission and any other applicable government agency. This consent
shall be effective for the entire time that the Service Provider is a
participant in the Plan.
26.Consent to Jurisdiction and Venue. You hereby consent and agree that state
courts located in Harris County, Texas and the United States District Court for
the Southern District of Texas each shall have personal jurisdiction and proper
venue with respect to any dispute between you and the Partnership (or its
Affiliate) arising in connection with the Phantom Unit Award or this Agreement.
In any dispute with the Partnership (or its Affiliate), you will not raise, and
you hereby expressly waive, any objection or defense to any such jurisdiction as
an inconvenient forum.
27.Amendment. This Agreement may be amended by the Board or by the Committee at
any time in a manner consistent with Section 7(a) of the Plan.
28.Terms of Agreement. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in this Agreement and the Plan. Except as
provided in Section 6 of this Agreement, together, the Agreement and Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to the Phantom Units granted hereby.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.


6



--------------------------------------------------------------------------------






IN WITNESS HEREOF, GP LLC has caused this Agreement to be executed by its
officer thereto duly authorized, and Service Provider has set his or her hand as
to the date and year first written above.


                            
GP Natural Resource Partners LLC,
a Delaware limited liability company

                            
By:
 
Name:
 
Title:
 



[SERVICE PROVIDER NAME]
 
 
 







7



--------------------------------------------------------------------------------






SCHEDULE I


Vesting Date
 
Number of Phantom Units
 
 
 
 
 
 
 
 
 





8

